DLD-011                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3161
                                      ___________

                                  DAVID BOOKMAN,
                                            Appellant

                                            v.

                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-11-cv-03920)
                      District Judge: Honorable Petrese B. Tucker
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 14, 2011

              Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                           (Opinion filed: November 3, 2011 )
                                  _________________

                                      OPINION
                                  _________________

PER CURIAM.

       On June 14, 2011, David Bookman, a Pennsylvania state inmate, filed a pleading

styled as a “petition for mandamus,” claiming that the District Court erred when it failed

to make a de novo determination after Bookman filed objections to a Report and
Recommendation in his habeas corpus proceeding under 28 U.S.C. § 2254. According to

Bookman, the District Court denied the habeas petition (which was docketed at E.D. Pa.

Civ. No. 08-cv-05407) without a de novo review under 28 U.S.C. § 636(b), and thereby

denied Bookman due process and equal protection of the law.

       The District Court dismissed the “petition for mandamus” sua sponte, noting that

its order in the habeas case reflects that it considered Bookman’s objections and approved

of the Report and Recommendation after “careful and independent consideration of the

petition.” Further, the District Court denied Bookman’s motion for reconsideration in the

habeas case, and also denied his “Rule 60(b)” motion in which he raised the same

argument about a purported lack of de novo review. Bookman timely filed this appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and will affirm. There is no record

support for Bookman’s contention that the District Court failed to conduct a proper

review after he filed objections to the Report and Recommendation in his habeas case.

Furthermore, this Court denied a certificate of appealability in the habeas case, explaining

that Bookman did not make a substantial showing of the denial of a constitutional right

on any of his claims. See C.A. No. 10-1507 (order entered May 26, 2010). In short,

Bookman’s claim that he was deprived of due process or equal protection in the habeas

case is without merit, and his purported “petition for mandamus,” therefore, was properly

dismissed. We will summarily affirm the District Court’s judgment. See 3d Cir. LAR

27.4. Bookman’s motion for summary action is denied.


                                             2